SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (A free translation of the original version in Portuguese) TAM S.A. and TAM S.A. and subsidiaries Financial Statements at December 31, 2011 and Report of Independent Auditors Contents Message from the CEO 4 Comments on performance 8 Report of Fiscal Council 11 Report of Independent Auditors 12 Balance sheet 14 Income statement 17 Statements fo comprehensive income 18 Statements of changes in equity 19 Statements of cash flows – indirect method 21 Statements of value added 24 Notes to the internal financial statements 1. General information 25 1.1. Multiplus S.A. (2010) 25 1.2. Acquisition (2010) and subsequent merger (2011) of Pantanal Linhas Aéreas S.A. 26 1.3. Acquisition (2010) and subsequent merger (2011) of TAM Milor 26 1.4. Non-binding agreement with Trip (2011) 26 1.5. Association with LAN Airlines S.A. (2011) 26 2. Significant accounting policies 2.1. Basis of preparation 27 2.2. Basis of consolidation and investments in subsidiaries 28 2.3. Foreign currency translation 29 2.4. Cash and cash equivalents 31 2.5. Restricted cash 31 2.6. Financial instruments 31 2.7. Financial assets 31 2.8. Trade accounts receivable 32 2.9. Inventories 33 2.10. Derivative financial instruments and hedging operations 33 2.11. Non-current assets held for sale 34 2.12. Intangible assets 34 2.13. Property, plant and equipment including aircraft pre-delivery payments 35 2.14. Impairment of non-current assets 36 2.15. Accounts payable 36 2.16. Non-derivative financial liabilities 36 2.17. Income tax and social contribution 37 2.18. Deferred income 38 2.19. Provisions 38 2.20. Employee benefits 38 2.21. Share capital 39 2.22. Dividends and interest own capital 39 2.23. Earnings per share 39 2.24. Lease agreements 39 2.25. Revenue 40 2.26. Segment information 40 2.27. Presentation of the statement of operations 40 2.28. Business combination 41 2.29. Statement of Value Added (“DVA”) 41 2.30. New and revised standards and interpretations applicable in 2011 and already issued but not yeat effective 41 Contents 3. Critical Accounting Estimates and Judgments 3.1. Revenue recognition – Loyalty program 46 3.2. Deferred taxes 46 3.3. Contingencies 46 3.4. Financial instruments used to mitigate the risks of variations in jet fuel prices 46 4. Financial instruments 4.1. Financial risk management 46 4.1.1. Market risks 47 4.1.2. Credit risk 54 4.1.3. Liquidity risk 55 4.2. Fair value estimation and fair value hierarchy 57 4.3. Capital management 60 5. Financial instruments by category 61 6. Cash and cash equivalent 63 7. Trade accounts receivable - consolidated 64 8. Inventories – consolidated 65 9. Taxes recoverable 66 10. Related parties 66 11. Other receivables – consolidated 68 12. Derivative financial instruments - consolidated 69 13. Non-current assets held for sale 69 14. Financial assets – bank deposits 69 15. Deposits in guarantee 69 16. Prepaid aircraft maintenance 70 17. Investments 71 18. Property, plant and equipment – consolidated 74 19. Intangible assets – consolidated 77 20. Financial liabilities 20.1. Finance lease obligations 82 20.2. Senior notes 83 20.3. Borrowings 84 20.4. Debentures 86 21. Deferred income – consolidated 88 22. Refinanced taxes payable under Fiscal Recovery Program (REFIS) 88 23. Other liabilities – consolidated 90 24. Provisions – consolidated 91 25. Deferred income tax and social contribution 93 26. Share capital 97 27. Capital reserve 98 28. Retained profits 99 29. Carrying value adjustments 99 30. Revenue 100 31. Costs and operating expenses by nature – consolidated 102 32. Employee benefits – consolidated 104 32.1. Share-based and bonuses 104 32.2. Share-based payment 104 33. Net finance result 109 34. Earnings per share – consolidated 109 35. Cash generated from (used in) operations 111 36. Commitments and contingencies 112 37. Segment reporting 115 38. Events occurring after the reporting period 118 39. Social Report (unaudited) 119 Message from the CEO In 2012, we plan to create, together with LAN, the Latin America’s leading airline group and one of the largest in global aviation. Last year, we took several steps towards this objective, when LATAM Airlines Group obtained all the approvals from antitrust authorities, including those in Spain, Italy, Germany and Brazil (CADE), as well as from the Tribunal de Defensa de la Libre Competencia (TDLC), Chile’s antitrust authority. At this historic moment, we have made the first moves toward integration and are working together with LAN in preparing a public tender offer for shares. In December, the shareholders of LAN Airlines S.A. approved the merger, while in the beginning of this year, shareholders of TAM S.A. unanimously approved the ratio of 0.9 LAN shares for each TAM share in the public share swap offer. This operation will take place upon approval by the Securities and Exchange Commissions of Brazil (CVM), Chile (SVS) and the U.S. (SEC). The creation of the new group, which will operate under converging management and in which both brands will be maintained, will provide us with greater strength to increase the quality and scope of our services, thereby offering more benefits to our customers, employees and shareholders. Today, the creation of LATAM is the common target shared by all of us at TAM – which already has more than 29 thousand employees. We are going through a period of intensive learning and of laying the foundations for a new period of growth. After reviewing the numbers related to the merger, we estimated that TAM and LAN will jointly generate annual synergies of between US$ 600 million to 700 million (the initial estimate was R$ 400 million a year), which will be captured in up to four years after the conclusion of the deal. The new holding company will own around 300 aircraft, operating passenger and cargo flights to more than 115 destinations in 23 countries. Together we will be almost 50 thousand employees. As announced at the end of October, Líbano Barroso, currently head of TAM Linhas Aéreas, will be the Chief Financial Officer of LATAM in accordance with the administrative structure of the new holding company. With this change, and in my role as CEO of TAM S.A., I shall assume direct control of all TAM operations. In 2011, we celebrated 35 years of our existence. We used the occasion to celebrate the history of TAM’s transformation into a group of diverse businesses related to aviation. This fact enables us to operate in a broad, versatile manner, taking our “Passion for Flying and Serving” to each of our business units. Internally, we carried out several changes to modernize our administrative structure. At TAM Linhas Aéreas, the erstwhile office of the Commercial and Planning Vice President gave way to the office of the Planning and Alliances Vice President and of Commercial and Marketing Vice President. Moreover, TAM MRO – our business unit focused on maintenance, repair and general inspection of aircraft and aircraft components - received its own executive officer and now reports directly to the holding company TAM S.A. We have given it greater autonomy so that it grows and consolidates its position as independent business unit. With more than 10 years of operations, its mission now is to streamline processes, expand the customer base and seek out strategic partners. To augment its infrastructure, we have already started its expansion with a new 2,450 m2 hangar, inaugurated within the unit’s technology center in São Carlos (SP). With these changes, TAM MRO plans to grow by an average of 20% per year until 2016, a sizeable part of it from services provided to other companies. If aircraft maintenance services for third parties already account for a little over 15% of TAM MRO’s total revenue, we expect this share to exceed 40% in the next four years. The aircraft repair and preventive maintenance sector alone is worth US$2 billion in Latin America. 4 Four TAM MRO line maintenance stations – located in Porto Alegre, Recife, Salvador and Fortaleza – received certifications from the European Aviation Safety Agency (EASA) for services to Airbus aircraft registered in Europe. TAM MRO also renewed its certification from the Transport Canada Civil Aviation (TCCA) and the Bermuda Department of Civil Aviation (BDCA). We launched a new daily flight between São Paulo and Mexico City and, to meet the heavy demand from Brazilian tourists, have increased the number of daily flights from São Paulo to Orlando from one to two. Continuing our global expansion, we inaugurated commercial offices in Beijing and Shanghai, which report directly to our Hong Kong office. The target is to take advantage of the opportunities in the Asian market by improving our relations with travel agents and customers in the region. We increased the number of international destinations through code share agreements with JetBlue Airways and Turkish Airlines. As a result, our customers now have access to more than 30 cities across the United States through connections with our daily flights to New York or Orlando and, beginning this year, may also fly to Istanbul. The expansion of our agreement with Lufthansa also increased the options for round-trip flights between Rio de Janeiro and Frankfurt. Our OnAir project, which allows for mobile voice and text (SMS and email) communication on board our aircraft, was extended in our domestic operation. We ended the year with 31 aircraft equipped with the system. Beginning this year, passengers will be able to use these services, including Wi-Fi internet access, also in our international flights. In the domestic market, we improved passenger convenience by expanding our code share agreement with TRIP, which implemented a new technological platform that improved our system and brought increased passenger traffic for both companies. The agreement gives us access to at least 46 domestic destinations operated by TRIP, which has registered growth in passenger demand on medium-density routes. We are also evaluating the possibility of acquiring a minority interest of 31% in the company. All these investments were accompanied by measures to optimize domestic and international operations. Some of these adjustments took into account that we expect a lower growth in demand for 2012, when compared to 2011. We also considered the cost of fuel (which represented 35% of our total costs at the end of the 2011), the volatility of the global economy and restrictions on airport infrastructure due to renovations on Brazilian airports. We ended 2011 with 156 aircraft in our fleet. Besides being one of the youngest in the world - with an average age of 7 years - it is the largest fleet of passenger aircraft in the history of Brazilian aviation. For 2012, we had the flexibility needed to adjust our previous plan (which projected 163 aircraft) to 157 by the end of 2012. During this year, we will renew 10% of our A320 family, maintaining our fleet’s low average age. For international operations, we will add four new Boeing 777-300ERs by this year-end. This adjustment ensures that our business will remain profitable in the economic scenario expected over the coming years. It does not change our confidence in the growth of Brazil and of the sector. For example, in October we strategically replaced the Airbus A340s that operated in our São Paulo/Guarulhos-Milan route with Airbus A330s. This change took place without the need of reducing the quality of the services and was motivated by the gains in energy efficiency, with fuel costs decreasing by more than 20% per seat on the route. To ensure the smooth replacement of the aircraft, we reduced the number of weekly international departures from Rio de Janeiro - from seven to four to Frankfurt and from six to three to London. This set of measures, which are proof of TAM’s maturity and capacity to implement the changes necessary to streamline operations and direct its supply to more profitable markets, will bring us gains of around US$50 million a year. We are currently investing in reorganizing the network, the high utilization of aircraft for efficiency gains, reducing the number of layovers on certain routes and in several other coordinated actions to reduce fuel consumption. We transported nearly 37 million passengers in 2011, surpassing the 34.5 million mark of 2010. The number of new travelers – the vast contingent of people that made the move from bus transportation to quicker and safer air travel – represents an important share of the total passengers transported. According to the International Air Transport Association (IATA), Brazil was the country with the highest growth in the airline sector in the first half of 2011 with revenues from domestic passengers increasing 19%. 5 This result reflects our efforts to promote loyalty among our frequent customers and to attract the emerging class of consumers in Brazil. We would like to highlight the new phase of our advertising campaign "“Você vai. E vai de TAM," (“You will fly. And fly with TAM”) which presented travel opportunities for all customer profiles. We also installed seven additional kiosks at Casas Bahia stores, ending the year with 10 kiosks in the retail network. Similarly, the São Paulo Metro System also received three new TAM sales points, all of them located at busy stations and, in December, we inaugurated our first two sales points in the Rio de Janeiro Metro System. In July, TAM Vacations inaugurated its first outlet in the traditional popular commercial region of Largo Treze in São Paulo. These coordinated actions helped us to promote advanced sales of airline tickets and attract more price-sensitive customers, who travel at off-peak hours such as early afternoon or night. During the year, we increased load factor on our flights between 10 a.m. and 5 p.m. and between 8 p.m. and 6 a.m. by 1.1 percentage point. The new Ofertas TAM website also helps driving the sale of tickets at more attractive prices. We relaunched the website with more search filters and tools, fully focused on low fares. In December, we launched our collective purchase channel to offer promotional fares – the first in the industry to do so. Our main objective is to maintain a balance between market share and profitability. In a market as competitive as ours, leadership is also the result of excellent customer service and fair prices. We ended the year once again as the industry leader, with annual share of 41.2% of the domestic market and 88.1% of the international routes operated by Brazilian airlines. TAM’s international load factor of 81.4% in the year was our best annual result ever in this segment. Our hard work has been recognized in Brazil and abroad. At the World Airline Awards organized by Skytrax in France last year, we won the “Best Airline Company in South America" and “Excellence in Customer Service in South America” awards. In Brazil, among the several awards we won, we came on top in the "Airline Company" category of the ‘Most Admired Companies in Brazil in 2011’ awards organized by Carta Capital magazine. In October, we launched the Trade Platform, a channel focused on bringing us strategically closer to travel agents and companies. This important group, which promotes our products through indirect sales, now receives information that is relevant to their daily professional activities, in addition to business tips and updates on our processes and systems. At TAM Vacations, the year was marked by the consolidation of our franchise system, which was directly responsible for the increase in the number of stores. Since the model’s debut in 2010, we have more than doubled the number of stores across Brazil and are now present in every state, ending the year with 160 units. Our strategy is to grow in a sustainable manner by optimizing costs and increasing sales and coverage. This growth is the result of the excellent moment in the tourism industry and our efforts to provide new and existing franchise owners with more facilities, such as our agreement with Caixa Econômica Federal to offer special credit and financing lines. Multiplus continued its strategy of expanding its service portfolio and announced the creation of a joint venture with the Canada-based Aimia, one of the global leaders in the loyalty management sector. The two companies will create a loyalty marketing services company in Brazil which will offer management and consulting services for loyalty programs. Multiplus’ revenues exceeded R$1.5 billion in the year and its shares were included in the BM&FBovespa’s IBrX index of the 100 most liquid shares on the stock exchange. The company also repositioned itself in the year, which culminated in the launch of a new logo in September 2011. It also increased the number of coalition partnerships from 11 to 26 and joined TAM as one of the 25 most valuable brands in the country, according to a survey by BrandAnalytics in 2010. 6 TAM Cargo marked its 15th anniversary and used the occasion to launch its new website, designed to speed up orders for its cargo delivery and shipping services. In 2011, it transported more than 118 thousand tons of cargo in the domestic market and nearly 123 thousand tons in the international market, up 2.3% and 8.3%, respectively, on 2010. TAM Cargo, which won the Consumidor Moderno magazine’s award in the Logistics category, also strengthened its operations with a new terminal in Maceió (AL) that is three times larger than the previous unit. The new installations in Alagoas increased TAM Cargo’s air cargo shipping capacity in the state by 200%. TAM remains firmly in its objective of ranking among the global leaders in sustainable management. For this, we expanded our initiatives to reach economic, social and environmental balance in all of our businesses. At Multiplus, for example, participants may redeem points and make donations to partner institutions such as Casa Hope, Instituto Ayrton Senna, SOS Mata Atlântica and Make a Wish, among others. In 2011, TAM also released its second call for support to socio-environmental projects that promote sustainable tourism and conservation of the environment. In the second half of the year, our test flight powered by biofuel made from pinhão-manso (Jatropha curcas) completed one year. We are now conducting feasibility studies on the creation of a value chain for this alternative fuel. At our technology center in São Carlos, we are already cultivating a few varieties of pinhão-manso on an experimental basis. Our achievements in 2011 and the challenges for 2012 encourage us to continue building a more solid and dynamic company that is prepared for growth and is recognized for the quality of its services. For this, we will operate in a rational and diversified manner, foreseeing opportunities, strengthening all our units and expanding our global footprint. In 2012, the increase in our seating capacity should range between 0 and 2% within Brazil and between 1% and 3% on international routes. We plan to end the year with a load factor of between 72% and 74% in the domestic segment and between 83% and 85% in the international segment. Our outlook is quite positive. This year, we expect demand for domestic flights to grow between 8% and 11% in the Brazilian market. Our commitment is to continue contributing to this growth. Marco Antonio Bologna CEO TAM S.A. 7 TAM S.A. and TAM S.A. and subsidiaries Comments on performance Comments on performance Gross Revenue Increase of 14.9% in 2011 compared to 2010, reaching R$ 13.555,8 million, due to: Domestic Revenue Domestic passenger revenue increased by 5.4% to R$$6,185.3 million in 2011. This was due to a 11.4% increase in RPKs, combined with an 5.4% decrease in yield. Our supply in ASKs rose 9.5%, increasing the load factor by 1.2%, to 68.7%. The combination of these factors caused our RASK to decrease by 4.2%. International Revenue International passenger revenue increased by 16.4% to R$3,823.5 million due to a 8.3% increase in yield in dollars, while the yield in reais rose 3.1%. The increase in international passenger demand of 12.9%, combined with a 9.9% increase in supply, raised our load factor rates by 2.2 percentage points to 81.2% for the year, the highest load factor we have ever recorded. As a result, our RASK in dollars rose 11.3%, while our RASK in reais rose 6.0%. Cargo Revenue Cargo business increased by 5.7% to R$1,176.7 million in 2011, as a result of a 8.2% increase in our domestic cargo business and a 3.6% growth in our international cargo business. Other Revenue Other business increased by 54.8% to R$2,370.3 million in 2011, primarily due to the positive performance of our subsidiary Multiplus. Operating expenses Our operating expenses increased by 15.5% to R$12,017.4 million in 2011, compared to R$10,402 million in 2010. This increase is due to the increase in fuel expenses, aircraft, engine and equipment leasing, third party services, landing, take-off and navigation aid charges and depreciation and amortization expenses. Personnel expenses Personnel expenses increased by 15.8% to R$2,695.5 million in 2011, compared to R$2,328 million in 2010, primarily due to a 5.6% increase in the number of employees and an 8.75% increase in wages negotiated in December of 2010. Personnel expenses per ASK decreased by 12.8%. Fuel expenses Fuel expenses increased by 21.3% to R$4,186.9 million in 2011 compared to R$3,451 million in 2010, due to a 10.0% increase in the average fuel price per liter, an increase of 19.5% in the average price of fuel related to the increase in the average price per barrel of WTI oil, which was U.S.$79.6 per barrel in 2010 and U.S.$95.1 per barrel in 2011. The volume of fuel consumed grew by 10.1% due to an increase of 6.8% in the number of flown hours and a 1.6 percentage point increase in the load factors, which increased carried weight. The increase was partially offset by an increase of 2.3% in the stage length (which is the average distance flown, per flight) and by the appreciation of the real by 4.8% in the same period. Fuel expenses per ASK increased by 10.7%. 8 TAM S.A. and TAM S.A. and subsidiaries Comments on performance Depreciation and amortization expenses Depreciation and amortization expenses increased by 4.4% to R$730.4 million in 2011, , mainly due to 5 new aircraft placed into service which are classified as capital leases. Depreciation and amortization expenses per ASK decreased by 4.8%. Maintenance and repairs (excluding personnel) expenses Maintenance and repairs (excluding personnel) expenses increased by 1.2% to R$619.4 million in 2011, primarily due a 10 aircraft increase in our fleet (excluding ATR 42) and a 6.8% increase in total flown hours. This increase was partially offset by the 4.6% increase in stage length and by the appreciation of the real by 4.8% Maintenance and repairs (excluding personnel) expenses per ASK decreased by 7.7%. Aircraft insurance expenses Aircraft insurance expenses decreased by 10.5% to R$46.5 million in 2011, primarily due to improved market conditions in 2011 compared to 2010 and the appreciation of the real by 4.8%. This reduction was partially offset by a 10 aircraft increase in our fleet (excluding ATR 42 and an increase of 7.9% in the number of landings. Aircraft insurance expenses per ASK decreased by 18.3%. Take off, landing and navigation aid charges Take off, landing and navigation aid charges increased by 11.9% to R$682.3million in 2011, primarily due to a 7.9% increase in the number of landings and a 10.3% increase in kilometers flown in the year, along with our expansion in international markets where prices are higher and the impact of the new domestic rates in force since March/2011. The increase was partially offset by the appreciation of the real by 4.8%, which impacted international flights tariffs. Take off, landing and navigation aid charges per ASK increased by 2.1%. Leasing of aircraft, engine and equipment expenses Leasing of aircraft, engine and equipment expenses under operating leases decreased by 4.4% to R$450.1 million in 2011, mainly due to the appreciation of the real by 4.8%. This decrease was partially offset by 5 additional aircraft classified as an operational lease. Leasing of aircraft, engine and equipment expenses under operating leases per ASK decreased by 12.8%. Third party services expenses Third party services expenses increased by 8.6% to R$840 million in 2011, mainly due to the increased costs directly related to the growth of our operation: i) GDS costs were impacted by the 4.8% appreciation of the US dollar; ii) increase in handling costs related to the increase of our operation and; iii) costs related to the creation of LATAM. Third part services expenses per ASK decreased by 0.9%. Marketing and related expenses Marketing and related expenses increased by 0.3% to R$962.9 million in 2011. However, when compared to our revenues, marketing and related expenses proportionately decreased. Marketing and related expenses per ASK decreased by 8.5%. 9 TAM S.A. and TAM S.A. and subsidiaries Comments on performance Other expenses Other expenses decreased by 0.7% to R$803.6 million in 2011, primarily due to the significant reduction in passenger-related expenses, which includes mainly catering and expenses related to cancelled flights, expenses on logistics and overall expenses. Other expenses decreased per ASK decreases by 9.4%. Movements in fair value of fuel derivatives Fuel derivatives gains (losses) resulted in a net income of R$40.8 million for 2011 against a gain of R$36.6 million in 2010. Net Financial Result Financial expense of R$ 1.2 billion in 2011 against an income of R$ 102.4 million in 2010. Net Income Net loss of R$ 355.1 million due to the above explained, which represented a negative margin of 2.6% in 2011, versus a margin of 5.6% in 2010. EBIT Our EBIT reached R$ 977.1 million in 2011, a margin of 7.5%, representing a decrease of 1.1 percentage points compared to 2010, as a consequence of the increase of 14.2% on the net revenue and 15.5% on the operational expenses. EBITDAR he EBITDAR reached R$ 2,157.5 million in 2011, a margin of 16.6%, representing a 2.3% reduction compared to 42010, mainly due to all the factors described above about revenues and expenses. 10 TAM S.A. and TAM S.A. and subsidiaries Report of Fiscal Counsil The members of Fiscal Counsil, undersigned, having examined the TAM’s financial statements and accounting for the year ended December 31, 2011, and based on their work and opinions of Independent Auditors – PricewaterhouseCoopers, understand that are capable of being reviewed and approved by the Board of Executive Officers and likewise submitted to the General Meeting of Shareholders of the Company. We also analyzed the proposals of the Directors of the Company for the capital budget for the year 2012 and found that is aligned to its operational and administrative needs. Counselors: Edvaldo Massao Murakami Antonio Sérgio Bartilotti Flávio Jarczun Kac Antonio Fernando Siquiera Rodrigues Nilton Maia Sampaio 11 TAM S.A. and TAM S.A. and subsidiaries Report of Independents Auditors To the Board of Directors and Shareholders TAM S.A. We have audited the accompanying financial statements of TAM S.A. (the "Parent Company"), which comprise the balance sheet as at December 31, 2011 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of TAM S.A. and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31,2011 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the Parent Company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 12 TAM S.A. and TAM S.A. and subsidiaries Report of Independents Auditors Opinion on the Parent Company financial statements In our opinion, the Parent Company financial statements present fairly, in all material respects, the financial position of TAM S.A. as at December 31, 2011, and its financial performance and cash flows for the year then ended in accordance with accounting practices adopted in Brazil. Opinion on the Consolidated financial statements In our opinion, the Consolidated financial statements present fairly, in all material respects, the financial position of TAM S.A. and its subsidiaries as at December 31, 2011, and their financial performance and cash flows for the year then ended in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in Note 2.1 to these financial statements, the Parent Company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of TAM S.A., these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries based on equity accounting, while IFRS requires measurement based on cost or fair value. Other matters Statements of value added We also have audited the Parent Company and Consolidated statements of value added for the year ended December 31, 2011, the presentation of which is required by the Brazilian corporate legislation for listed companies, but is considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. São Paulo , February 13, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ056561/O-0 “S” - SP 13 TAM S.A. and TAM S.A. and subsidiaries Balance Sheet – Parent Company Year Ended December 31, 2011 and 2010 (In thousands of Reais) Note December 31, 2011 December 31, 2010 Assets Current Cash and cash equivalent 6 1,029 113,913 Financial assets at fair value through profit and loss 4.2 330,125 125,905 Accounts receivable 2,000 Dividends receivable 10 172,727 141,103 Taxes recoverable 43,163 42,790 Other current assets 212 343 547,256 426,054 Non-current Deferred income tax and social contribution 25 29,975 15,531 Related parties 10 4,425 16,504 Judicial deposits 547 174 Investments in subsidiaries 17 1,685,616 2,478,464 Property, plant and equipment 96 1,720,659 2,510,673 Total assets Liabilities Current Accounts payable 492 22 Financial liabilities 20 174,650 347,800 Salaries and social charges 3,862 2,848 Taxes, charges and contributions 14,555 12,036 Dividends payable 864 152,046 Other current liabilities 27 19 194,450 514,771 Non-current Provisions 120 30 Related parties 10 20,528 Other non-current liabilities 13 20,648 43 Total liabilities 215,098 514,814 Equity Capital and reserves Share capital 26 819,892 819,892 Capital reserve 140,414 120,605 Profit reserve 530,020 895,592 Carrying value adjustment 562,491 585,824 2,052,817 2,421,913 Total liabilities and equity The accompanying notes are an integral part of these financial statements. 14 TAM S.A. and TAM S.A. and subsidiaries Balance Sheet – Consolidated Year Ended December 31, 2011 and 2010 (In thousands of Reais) Note December 31, December 31, Assets Current Cash and cash equivalent 6 650,081 1,012,220 Financial assets at fair value through profit and loss 4.2 1,684,932 1,407,698 Accounts receivable 7 1,819,011 1,556,781 Inventories 8 212,609 198,760 Taxes recoverable 9 421,008 57,557 Income tax and social contribution recoverable 72,948 18,424 Prepaid expenses 121,978 162,788 Deriviative financial instruments 12 27,222 9,895 Other current receivable 11 85,397 81,234 5,095,186 4,505,357 Non-current assets held for sale 13 21,474 Non-current Restrict cash 93,824 98,305 Financial assets – securities issued by Banks 14 138,009 50,280 Deferred income tax and social contribution 25 48,517 Deposits in guarantee 15 57,014 51,778 Prepaid aircraft maintenance 16 547,862 410,306 Other non-current assets 11 46,771 20,595 Derivatives financial instruments 12 8,627 6,568 Property, plant and equipment 18 9,317,951 8,711,850 Intangible assets 19 609,994 604,024 10,868,569 9,953,706 Total assets The accompanying notes are an integral part of these financial statements. 15 TAM S.A. and TAM S.A. and subsidiaries Balance Sheet – Consolidated Year Ended December 31, 2011 and 2010 (In thousands of Reais) Note December 31, December 31, Liabilities Current Accounts payable 645,680 522,364 Financial liabilities 20 1,998,000 1,572,093 Salaries and social charges 473,088 466,831 Deferred income 21 1,472,055 1,801,181 Taxes, charges and contributions 367,279 285,037 Income tax and social contribution payable 14,339 Interest on own capital and dividends payable 18,418 152,293 Derivative financial instruments 12 27,238 20,574 Refinanced taxes payable under Fiscal Recovery Program 22 46,924 23,152 Other current liabilities 23 197,444 135,658 5,246,126 4,993,522 Non-current Financial liabilities 20 7,166,656 5,786,848 Derivative financial instruments 12 43,935 15,286 Deferred income 21 207,803 66,420 Provisions 24 271,119 204,271 Refinanced taxes payable under Fiscal Recovery Program 22 436,394 416,675 Taxes, charges and contributions 3,809 Deferred income tax and social contribution 25 45,206 111,178 Other non-current liabilities 23 440,061 237,472 8,614,983 6,838,150 Total liabilities 13,861,109 11,831,672 Equity Share capital 26 819,892 819,892 Capital reserve 140,414 120,605 Profit reserve 530,020 895,592 Carrying value adjustment 562,491 585,824 2,052,817 2,421,913 Non-controlling interest 71,303 205,478 Total equity 2,124,120 2,627,391 Total liabilities and equity The accompanying notes are an integral part of these financial statements. 16 TAM S.A. and TAM S.A. and subsidiaries Statement of Income Year Ended December 31, 2011 and 2010 (In thousand of Reais) Parenty company Consolidated Note December 31, 2011 December 31, December 31, 2011 December 31, Revenue 30 12,994,486 11,378,691 Cost and operating expenses 31 (43,992) (18,894) (12,017,429) (10,401,678) Equity share of results of investees (290,846) 675,821 Operating profit before movements in fair value of fuel derivatives (334,838) 656,927 977,057 977,013 Movements in fair value of fuel derivatives 40,828 36,585 Operating profit (334,838) 656,927 1,017,885 1,013,598 Finance income 33 31,354 33,776 2,941,572 1,774,489 Finance expense 33 (46,024) (49,123) (4,135,770) (1,672,103) Derivatives designated as cash flow hedge 4.1.1 (d) (6,584) Profit (loss) before income tax and social contribution (349,508) 641,580 (182,897) 1,115,984 Income tax and social contribution 25 (a) 14,444 (4,160) (78,616) (447,054) Profit (loss) for the year (335,064) 637,420 (261,513) 668,930 Attributable to Equity shareholders of TAM S.A. (335,064) 637,420 Non-controlling interest 73,551 31,510 Earnings (loss) per share (common and preferred) – in R$ Basic 34 (2.15) 4.22 Diluted 34 (2.15) 4.20 The accompanying notes are an integral part of these financial statements. 17 TAM S.A. and TAM S.A. and subsidiaries Statement of Comprehensive Income / (Loss) Year Ended December 31, 2011 and 2010 (In thousand of Reais) Parenty company Consolidated December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Profit / (loss) for the year (335,064) 637,420 (261,513) 668,930 Other comprehensive income (loss): Currency translation gains (losses) on foreign operations, no tax 2,265 (469) 2,385 (469) Cash flow hedge Cash flow hedge – Recognition in other comprehensive income (39, (53, Cash flow hedge – Amount recycled into income 1,229 1, Income tax and social contribution effect 12,890 17, (25,022) (34,211) Other comprehensive income (loss) for the year (22,757) (469) (31,826) (469) Total of comprehensive income (loss) for the year (357,821) 636,951 (293,339) 668,461 Attributable to: Equity shareholders of TAM S.A. (357,821) 636,951 Non-controlling interest 64,482 31,510 The accompanying notes are an integral part of these financial statements. 18 TAM S.A. and TAM S.A. and subsidiaries Statement of Changes in Equity Year Ended December 31, 2011 and 2010 (In thousand of Reais) Attributable to equity shareholders of TAM Share capital Capital reserve Profit reserve Carrying value adjustment Retained earnings/ (Accumulated deficit) Total Non-ontrolling interest Total At January 1, 2010 Profit for the year 637,420 637,420 31,510 668,930 Other comprehensive income Foreign exchange gain on foreign operations, no tax (469) (469) (469) Total comprehensive income (469) 637,420 636,951 31,510 668,461 Transactions with owners Capital increase 144,395 144,395 144,395 Stock option plan 15,999 15,999 15,999 Treasury shares 5,362 (2,007) 3,355 3,355 Transfer to legal reserve 31,871 (31,871) Dividends - R$ 1,001.34 (per thousand shares in circulation) (151,387) (151,387) (151,387) Dividends to non-controlling shareholders of Multiplus S.A. (8,099) (8,099) Dividends to non-controlling shareholders of TAM Airlines (1,288) (1,288) Transfer to non-controlling shareholders – Effect on equity of the issuance and sale of new shares of Multiplus S.A. 489,115 489,115 179,947 669,062 Transfer to profit reserve reserve 463,587 (463,587) Total transactions with owners 144,395 21,361 493,451 489,115 (646,845) 501,477 170,560 672,037 Realization of deemed cost reserve (9,299) 9,299 Reversal of revaluation reserve in foreign subsidiary - TAM Airlines (7,269) 126 (7,143) (7,143) At December 31, 2010 The accompanying notes are an integral part of these financial statements. 19 TAM S.A. and TAM S.A. and subsidiaries Statement of Changes in Equity Year Ended December 31, 2011 and 2010 (In thousand of Reais) Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Carrying value adjustment Retained earnings / (Accumulated deficit) Total Non-controlling interest Total At January 1, 2011 Loss for the year (335,064) (335,064) 73,551 (261,513) Other comprehensive income (loss): Foreign exchange loss on foreign operations, no tax 2,265 2,265 120 2,385 Cash flow hedge Cash flow hedge – Recognition in other comprehensive (39,141) (39,141) (14,374) (53,515) Cash flow hedge – Amount reclycled into income 1,229 1,229 451 1,680 Deferred income tax and social contribution effect 12,890 12,890 4,734 17,624 (25,022) (25,022) (9,189) (34,211) Total of comprehensive income (loss): (22,757) (335,064) (357,821) 64,482 (293,339) Transactions with owners: Capital reduction of Multiplus – Cash paid to non-controlling interests (160,984) (160,984) Capital increase of Multiplus by non-controlling shareholders – Issuance of shares upon exercise of stock options interest 905 905 446 1,351 Realization of deemed cost reserve (1,481) 1,481 Dividends by TAM- R$ 193.83 (per thousand shares outstanding) (30,277) (30,277) (30,277) Dividends of Multiplus to non-controlling interests – Paid (R$ 22,023) and recorded but not yet paid (R$ 18,444) (40,467) (40,467) Dividends of TAM Airlines declared to non-controlling interests (315) (315) Stock option plan 16,360 16,360 2,663 19,023 Acquisition of treasury shares (1,879) (1,879) (1,879) Sale of treasury shares 5,328 (1,712) 3,616 3,616 Absortion of losses with profits reserve (335,295) 335,295 Total of transactions with owners 19,809 (365,572) (576) 335,064 (11,275) (198,657) (209,932) At December 31, 2011 The accompanying notes are an integral part of these financial statements. 20 TAM S.A. and TAM S.A. and subsidiaries Statement of Cash Flows – Indirect Method Year Ended December 31, 2011 and 2010 (In thousand of Reais) Parent company Note December 31, 2011 December 31, 2010 Cash generated from (used in) operating activities 35 (236,837) 174,042 Interest paid (37,920) (45,406) Net cash generated from (used in) operating activities (274,757) 128,636 Cash flow from investing activities Capital reduction of Multiplus 439,030 Investments in subsidiaries – Pantanal (10,000) Acquisition on treasury shares (1,879) Related parties Loans (20,051) Payments 18,327 Dividends and interest on own capital received 69,329 261,673 Purchases of property, plant and equipment (96 ) Net cash generated from investing activities 506,384 249,949 Cash flow from financing activities Sale of treasury shares 3,616 3,355 Advanced for future capital increase 12 Dividends and interest on own capital paid 26 (c) (181,460 ) (233,325) Debentures - payments (166,667) (166,666) Net cash used in financing activities (344,511 ) (396,624) Net decrease in cash and cash equivalents (112,884) (18,039) Cash and cash equivalents at the beginning of the year 113,913 131,952 Cash and cash equivalents at the end of the year 1,029 113,913 The accompanying notes are an integral part of these financial statements. 21 TAM S.A. and TAM S.A. and subsidiaries Statement of Cash Flows – Indirect Method Year Ended December 31, 2011 and 2010 (In thousand of Reais) Consolidated Note December 31, 2011 December 31, 2010 Cash generated from operating activities 35 1,331,061 1,002,438 Taxes paid (346,772) (83,579) Interest paid (358,387) (282,058) Net cash generated from operating activities 625,902 636,801 Cash flow from investing activities Redemption from restricted cash 23,248 Investment in restricted cash (18,935) Cash paid on acquisition of Pantanal, net of cash acquired 1.2 (9,044) Proceeds from sale of property, plant and equipment (PPE) 9,159 27,028 Purchases of property, plant and equipment (142,994) (84,613) Purchases of intangible assets (80,006) (135,639) Purchases of assets of TAM Milor including TAM Brands (98,444) Deposits in guarantee Reimbursements 17,765 15,657 Deposits made (24,080) (9,485) Pre delivery payment Reimbursements 16 123,681 150,486 Payments (415,574) (216,254) Net cash used in investing activities (488 (379,243) Cash flow from financing activities Sale of treasury 3,616 3,355 Acquisition of treasury shares (1,879) Capital reduction of Multiplus – cash paid to non-controlling interests (160,984) Capital increase of Multiplus by non-controlling shareholders – Issuance of shares upon exercise of stock option 1,351 Net cash received in a public offering of shares of Multiplus 1.1 657,048 Cash proceeds from issuance of shares in connection with acquisition of assets of TAM Milor 1.3 72,963 Dividends and interest on own capital paid to non-controlling shareholders of Multiplus (23,241) (7,790) Dividends and interest on own capital paid to non-controlling shareholders of TAM Airlines (315) (1,288) Dividends and interest on owncapital paid to non-controlling shareholders of Tam S.A 26(c) (181,460) (233,325) Short and long-term borrowings Issuance 101,429 69,602 Payments (148,973) (179,939) Debentures - payments (166,666) (166,666) Bonds - Issuance 777,209 Capital element of finance leases (699,327) (534,470) Net cash used in financing activities (499 (320,510) Net decrease in cash and cash equivalents (362,139) (62,952) Cash and cash equivalents at the beginning of the year 1,012,220 1,075,172 Cash and cash equivalents at the end of the year 650,081 1,012,220 Supplementary information on cash flows: Non cash investing and financing activities Acquisition of aircraft under finance leases 705,586 989,212 Acquisition of assets of TAM Milor through issuance of shares 71,444 Financing obtained for direct payment to suppliers 128,808 255,073 Acquisition of other PPE under financial leases 33,726 Financed pre-delivery payment 94,379 The accompanying notes are an integral part of these financial statements. 22 TAM S.A. and TAM S.A. and subsidiaries Statement of Added Value Year Ended December 31, 2011 and 2010 (In thousand of Reais) Parent company Note December 31, 2011 December 31, 20110 Revenue Other revenues 7 Inputs acquired from third parties Costs of services (1,806) Materials, electricity, outsourced services and other (30,299) (13,212) Gross value added (32,098) (13,212) Deductions Depreciation and amortization (2) Net value added produced by the entity (32,100) (13,212) Value added received through transfer Equity share of the results of investees 17 (290,846) 675,821 Financial income 33 31,354 33,776 Total added value to distribute / (absorb) (291,592) 696,385 Distribution of value added (291,592) 696,385 Personnel Direct compensation 10,411 4,555 Benefits 26 4 FGTS- Employee Government Severance Fund 325 130 Taxes, fees and contributions Federal (13,456) 9,515 Municipal 92 441 Remuneration of third party capital Rentals 50 Financial expenses 46,024 42,821 Others 1,499 Remuneration of own capital Dividends proposed 151,387 Profit (loss) for the year (335,064) 486,033 The accompanying notes are an integral part of these financial statements. 23 TAM S.A. and TAM S.A. and subsidiaries Statement of Added Value Year Ended December 31, 2011 and 2010 (In thousand of Reais) Consolidated Note December 31, 2011 December 31, 20110 Revenue Sales of services 30 13,555,812 11,798,783 Other revenues 88,664 93,668 Allowance for doubtful accounts (7,393) (17,912) Inputs acquired from third parties Costs of services (4,889,964) (3,558,587) Materials, electricity, outsourced services and other (2,717,533) (2,861,756) Gross value added 6,029,586 5,454,196 Deductions Impairment (12,361) Depreciation and amortization 31 (730,375) (699,769) Net value added produced by the entity 5,286,850 4,754,427 Value added received through transfer Financial income 33 2,941,572 1,774,489 Total added value to distribute / (absorb) 8,228,422 6,528,916 Distribution of value added 8,228,422 6,528,916 Personnel Direct compensation 1,880,668 1,620,085 Benefits 189,297 185,025 FGTS- Employee Government Severance Fund 134,417 112,620 Taxes, fees and contributions Federal 1,666,511 1,778,472 Estate 36,644 32,327 Municipal 28,368 29,614 Remuneration of third party capital Rentals 452,504 471,118 Financial expenses 4,101,526 1,630,725 Remuneration of own capital Dividends proposed 151,387 Profit (loss) for the year (335,064) 486,033 Non-controlling interest 73,551 31,510 The accompanying notes are an integral part of these financial statements. 24 TAM S.A. and TAM S.A. and subsidiaries Notes to the Financial Statements to Year Ended December 31, 2011 (In thousand of Reais) 1. General information and business developments TAM S.A ("TAM" or the "Company" and subsidiaries) was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A. (TLA), a company that operates in the transportation of passengers and cargo in Brazil and on international routes and also owns 94.98% of Transportes Aéreos del Mercosur S.A. (TAM Airlines), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is in Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. The company is controlled by TAM - Empreendimentos e Participações S.A. (incorporated in Brazil), which is owned by the Amaro family, and which owns 85.36% of the Company's common shares and 25.09% of the Company's preferred shares. The remaining shares are widely held. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange – BOVESPA. On March 10, 2006 the Company made an additional public offering – this time on the BM&F – Bolsa de Valores, Mercadorias e Futuros (BM&F Bovespa) and in the New York Stock Exchange – NYSE (in the form of American Depositary Shares – ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (TAM Capital), TAM Capital Inc, 2 (TAM Capital 2), TAM Financial Services 1 Limited (TAM Financial 1) and TAM Financial Services 2 Limited (TAM Financial 2), and as from May 2011 also TAM Capital Inc, 3 (TAM Capital 3) and Financial Services 3 Limited (TAM Financial 3 - was established in August 2011) all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company TAM Viagens e Turismo Ltda. (TAM Viagens) , whose corporate purpose is to carry out the activities of a travel and tourism agency. The Company controls TP Franchising Ltda. whose corporate purpose is the development of franchises. These consolidated financial statements, of TAM and its subsidiaries were approved by the Board of Executive Officers on February 10 , 2012. Multiplus S.A. (2010) In the Extraordinary General Meeting (AGE) held on October 28, 2009, it was approved the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A. (Multiplus). Multiplus’s main activity is the development and management of customer loyalty programs. A public offering of shares of Multiplus was consummated on February 5, 2010. On February 3, 2010 Multiplus was listed as a public traded company on the BMF&Bovespa. On February 5, 2010, upon closing of the Initial Public Offering, Multiplus obtainained proceeds in the gross amount of R$692,385, net of issue costs of R$ 35,337 (including the related tax effect of R$12,014) through the issuance of 43,274,000 shares of common stock of Multiplus at the issue price of R$16.00 per share. At the time of the public offering, the transactions and activities of Multiplus were minimal and Multiplus had shareholders equity of less than R$ 1 (one thousand reais). As a result of the public offering TAM had its interest in Multiplus reduced from 100% to 73.17% while maintaining the control. The sale of shares in the public offering resulted in an increase in the participation of non-controlling interest of R$179,947 and in a transfer from non-controlling interests to shareholder of TAM of R$ R$ 489,115. On October 10, 2011, as result of capital increase upon exercise of stock options of Multiplus, the interest of TAM in Multiplus was reduced to 73.14% with a corresponding increase in non-controlling interests. 25 TAM S.A. and TAM S.A. and subsidiaries Notes to the Financial Statements to Year Ended December 31, 2011 (In thousands of Reais, unless otherwise indicated ) 1.2 Acquisition (2010) and subsequent merger (2011) of Pantanal Linhas Aéreas S.A. Since March 15, 2010, the date on which its purchase was approved by ANAC – the National Agency of Civil Aviation, the Company controls Pantanal Linhas Aéreas S.A. – (Pantanal). Pantanal was at the date of acquisition under bankruptcy protection. On December 22, 2011, the Board of Directors approved the incorporation of a wholly-owned subsidiary named Corsair Participações S.A. (Corsair). On December 27, 2011, a split-off of Pantanal took place by which were transferred to Corsair the liabilities of Pantanal which are subject to the repayment plan in the bankruptcy proceedings and assets to discharge such obligations and Corsair remains under bankruptcy proceedings. On December 29, 2011, Pantanal merged into TLA. The merger did not have any impact on the consolidated financial statements. 1.3 Acquisition (2010) and subsequent merger (2011) of TAM Milor On July 13, 2010, TLA acquired TAM Milor which was the holder of the brand “TAM” and other related brands (TAM Brands) which are used by the Company, by TLA and other related companies. On March 1, 2011, the Company legally merged its subsidiary TAM Milor into the Company. The merger did not have any impact on the consolidated financial statements. The payment by TLA in 2010 was negotiated as follows: (a) cash payment of R$ 25,481 at the agreement date, and (b) issuance of a promissory note by TLA to the selling shareholders in the amount of R$ 144,395 (“Promissory Notes”), totaling R$ 169,876. The amount represented by the promissory note was converted into a capital increase in the Company, within the authorized capital limit, totaling the issuance of 5,621,634 new shares. 1.4 Non-binding agreement with Trip (2011) On March 29, 2011, the subsidiary TLA and TRIP Linhas Aéreas S/A. (“TRIP”) signed a “Term Sheet”, with no binding effect, in order to identify possible opportunities for strengthening and expanding their businesses through the development of a strategic complementary alliance complementary to the existing Codeshare Agreement. Pursuant to the Term Sheet signed, if and when binding documents are executed, and after meeting conditions precedents that may be mutually agreed (including the approval by the applicable authorities), TLA may ultimately acquire a non-controlling interest in TRIP representing 31% of its total capital comprised by 25% of its voting capital and the remaining interest through non-voting preferred shares. 1.5 Association with LAN Airlines S.A. (2011) On January 18, 2011, the Company published a significant event, informing that TAM and LAN Airlines S.A. had signed two agreements named Implementation Agreement and Exchange Offer Agreement , regulating the final terms and conditions for the association contemplated in the Memorandum of Understanding entered into on August 13, 2010. The agreements define the new structure that will be established to create LATAM Airlines S.A. (“LATAM”), as well as the form of corporate management that will coordinate this new structure. On March 3, 2011 the National Civil Aviation Agency (Agência Nacional de Aviação Civil – ANAC), issued the authorization for the transfer of shares of TAM S.A., the holding company that has direct ownership interest in the capital of companies that provide public air transportation activities (TLA and Pantanal) in order to continue the combination process with LAN Airlines. The operation s was approved by ANAC, Brazilian authority, and Tribunal de Defensa de la Libre Competencia (TDLC), Chile authority, on March 3, 2011 and September 21, 2011, respectively. 26 TAM S.A. and TAM S.A. and subsidiaries Notes to the Financial Statements to Year Ended December 31, 2011 (In thousands of Reais, unless otherwise indicated ) On December 14, 2011, the Conselho Administrativo de Defesa Econômica (Administrative Council for Economy Defense – CADE), a Brazilian competition regulator, approved the merger between TAM and LAN Airlines SA. This was the last remaining approval by a competition regulator. CADE gave its approval imposing two conditions: that LATAM resigns to one of the airline alliances currently integrated by TAM (Star Alliance) and LAN (Oneworld), and that TAM must grant two pairs of slots on the Sao Paulo/Guarulhos – Santiago route. The airlines have been assessing these measures, as well as the conditions imposed by the Tribunal de Defensa de la Libre Competencia (TDLC). On December 2011, the stockholders of LAN approved the merger with TAM (by a majority of over 99.99% of the shares voted), the change to the company’s corporate name from LAN Airlines S.A. to LATAM Airlines Group S.A. and other necessary transactions contemplated in the agreements between the parties. Consummation of the transaction will result in LAN Airlines S.A. becoming the holding company of the combined companies. The transaction is proposed to be consummated through: a. a offer by Holdco II S.A. to the non-controlling shareholders of TAM to exchange its common and preferred shares or ADRs by shares of a Holdco II S.A. (“Holdco II”) , a Chilean company, b. the contribution by the controlling-shareholders of TAM of the common and preferred shares they hold to other holding Chilean companies (Holdco I S.A. or “Holdco I” and Sister Holdco S.A. or “Sister Holdco”) c. after Holdco II accepts for exchange common and preferred shares of TAM from non-controlling shareholders and before the exchange is settled Holdco II and Sister Holdco will merge into LAN Airlines S.A., and d. ultimately as result of the proposed transactions: i. LAN will own all the preferred shares of TAM that were acquired as result of the exchange offer or were contributed by the controlling-shareholders, ii.
